Citation Nr: 1730715	
Decision Date: 08/02/17    Archive Date: 08/11/17

DOCKET NO.  13-18 867	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a right knee disorder.

2.  Entitlement to special monthly compensation based on aid and attendance or housebound status (SMC A&A).


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

David R. Seaton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1969 to January 1970.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Jurisdiction was subsequently transferred to Detroit, Michigan.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Right Knee

The Veteran contends that he is entitled to service connection for a right knee disorder.  Specifically, he believes that because of his service connected diabetes mellitus, he developed sepsis in his right knee that required surgery and has left him with a chronic right knee disability.  

VA treatment records show that the Veteran was admitted to a VA medical center in July 2008 where sepsis was found in his knee. (these treatment records are in a VBMS file received March 5, 2013).  

The Board finds that this is sufficient to trigger VA's duty to obtain a medical opinion.


SMC based on A&A

The Veteran contends that he is entitled to SMC based on the need for A&A.  He is currently service connected for PTSD and for diabetes mellitus.  He is also seeking service connection for a right knee disability that he believes is secondary to his diabetes mellitus.  The Board finds that the SMC A&A is inextricably intertwined with the above issue.

Accordingly, the case is REMANDED for the following action:

1.  Provide the Veteran with a VA examination of his right knee.  The examiner should diagnose any chronic right knee disability, to include residuals of sepsis, which was treated in July 2008.  If a chronic right knee disability is diagnosed, the examiner should answer the following questions:

a)  Is it at least as likely as not (50 percent or greater) that a chronic right knee disability was caused by his service connected diabetes mellitus.  Why or why not? 

b) Is it at least as likely as not (50 percent or greater) that a chronic right knee disability was aggravated by his service connected diabetes mellitus.  Why or why not?  If aggravation is found, a baseline level of right knee disability prior to the aggravation occurring should be identified.

2.  Provide the Veteran with a VA examination in order to determine whether he is entitled to special monthly compensation based on either the need for aid and attendance or housebound status. 

3.  Then, readjudicate the claim on appeal.  If the benefits sought are not granted, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




